Exhibit SECTION 1 AMEREN CORPORATION (required by Section 906 of the Sarbanes-Oxley Act of 2002) In connection with the report on Form 10-Q for the quarterly period ended September 30, 2008 of AmerenCorporation (the “Registrant”) as filed by the Registrant with the Securities and Exchange Commission onthe date hereof (the "Form 10-Q”), each undersigned officer of the Registrant does hereby certify, pursuant to 18U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: (1) The Form 10-Q fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15U.S.C. 78m or 78o(d)); and (2) The information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Date:November 10, 2008 /s/ Gary L.
